Citation Nr: 0101719	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
service-connected right hip degenerative joint disease and 
chronic right hip pain, on appeal from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 1998 rating decision of the Department of Veterans 
Affairs (VA) Oakland, California, Regional Office (RO) that 
granted service connection for right hip disability.  The 
veteran testified at a hearing before the undersigned in 
October 2000, and the hearing transcript is of record.


FINDING OF FACT

The veteran's right hip degenerative joint disease and 
chronic right hip pain are manifested by reduced mobility, 
including limitations in standing, walking, and climbing, and 
by a total range of hip motion of approximately 45 degrees 
flexion with no rotation, but without ankylosis of the hip.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 60 percent 
for service-connected right hip degenerative joint disease 
and chronic right hip pain have been met since the grant of 
service connection, and there is no basis for referral to 
appropriate authority for consideration of an extra-schedular 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.27, 4.40, 4.44, 4.45, 
4.71a, Diagnostic Code 5010-5255 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background 

Private treatment records dated commencing in December 1994 
reveal the veteran had advanced hip arthritis with severe 
limitation of the hip.  A February 1996 x-ray study of the 
pelvis and right hip resulted in the impression of marked 
degenerative disease of the right hip.  Clinical records 
dated in that month noted hip flexion to 80 degrees, with 
zero degrees of internal rotation and 5 degrees of external 
rotation.  The impression was of end-stage degenerative joint 
disease (DJD) of the right hip with the recommendation of 
fusion of the hip.

Upon a November 1997 VA medical examination, it was observed 
that the veteran walked with a limp and used a cane.  The 
examination disclosed that his right leg appeared about one 
inch shorter than his left.  When he stood on both feet, his 
right hip was appreciably lower.  He walked with a lumbering 
gait and was in obvious pain.  His right hip ranges of motion 
were: flexion to 60 degrees, abduction and extension to 30 
degrees; adduction to fifteen degrees; external rotation to 
90 degrees; and zero degrees of internal rotation.  Among the 
diagnoses was chronic right hip pain with DJD, with the 
examiner of the opinion that it was more likely than not that 
an original injury to his knee in service contributed to the 
right hip disorder.  The examiner made this assessment on the 
basis that the veteran's left hip was entirely normal.  X-
rays showed endstage arthropathy with collapse of the femoral 
head indicating prior trauma or osteonecrosis.  

The veteran was afforded another VA medical examination in 
March 1999.  At that time, he described chronic severe pain 
which he graded at eight on a scale of ten, with pain 
increasing to 10 on that scale once or twice a week, lasting 
for a day or so.  The examination revealed the following 
ranges of right hip motion: flexion to 40 degrees, abduction, 
extension, and adduction to 10 degrees; 90 degrees of 
external rotation; and 0 degrees of internal rotation.  The 
diagnosis was severe DJD involving the right hip with the 
right leg shorter than the left.  The examiner stated that 
the "DeLuca factors" were excursion, 2 on a scale of 5; 
strength, 5 on a scale of 5 (although limited by pain); and 
speed, 2 on a scale of 5.  Coordination was said to be a 
"non-issue" and endurance was 2 on a scale of 5.  

The letter of L.H.S., received in June 1999, revealed that on 
or around May 1997 she had noticed the veteran was walking 
with a very distinct limp.  She had questioned him as to 
whether one leg was shorter than the other, causing him to 
limp.

An additional VA examination of the veteran occurred in 
September 1999, at which time he complained that he could not 
walk very far, maybe a couple hundred feet, because of right 
thigh and right hip pain.  The pain increased when he 
descended the stairs and upon driving, and lasted up to all 
night.  The pain decreased when he got off his feet, and was 
helped by medication.  He worked as a lead electronic 
technician working on satellites.  Walking on uneven ground 
was impossible because of balance problems.  The examination 
showed that veteran's right hip ranges of motion were: 
passive flexion to 65 degrees with complaints of lateral 
thigh pain; abduction to 20 degrees with pain; adduction to 
30 degrees with pain; extension lacking 20 degrees; medial 
rotation lacking 10 degrees; and lateral rotation to 25 
degrees with pain.  Right hip strength was difficult to 
assess because of decreased range of motion, but it appeared 
weak compared to the left side.  Pinprick sensation was 
intact in the lower extremities.  The veteran could get up on 
his heels by holding on to the wall, and could ambulate with 
a single-point cane and slightly antalgic gait on the right.  
The diagnosis was right hip endstage arthropathy, with the 
examiner commenting that the veteran would need a total hip 
arthroplasty.

In May 2000, the VA accorded the veteran an orthopedic 
examination.  His complaints were essentially in accordance 
with those presented upon the previous VA examinations.  The 
examination showed that he had a markedly antalgic gait.  The 
right hip ranges of motion were: external rotation to 
approximately 40 degrees; adduction contracture of 20 to 25 
degrees; and 40 degrees of flexion contraction.  The total 
range of motion of the hip was approximately 45 degrees of 
flexion with absolutely no rotation.  X-ray studies of the 
pelvis demonstrated a markedly degenerative right hip with 
total loss of the joint space and some collapse of the 
femoral head.  A magnetic resonance imaging study of the 
pelvis confirmed marked degenerative arthritis of the right 
hip.  At present, the veteran had extreme flexion and 
adduction contracture of the hip with significant symptoms, 
and was really disabled for almost all activities because of 
this.  He definitely needed a total hip replacement.

At an October 2000 hearing afforded the veteran by the Board, 
the veteran testified regarding the effects his right hip 
disability imposed on his everyday activities.  He related 
that he was in constant pain, with walking sometimes 
interrupted by the severity of the pain.  His employment 
working on satellites had been terminated after 22 years 
since it required excessive climbing, standing, and walking.  
At his new job, he still had to take time off from work 
because of his hip.  He took medication for pain flare-ups.  
He could not drive because of hip pain.  Since standing and 
walking presented problems, his life had become increasingly 
sedentary.  It was argued that an extraschedular rating was 
warranted or a separate evaluation for degenerative 
arthritis.  


II.  Legal Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v.  Derwinski, 1 Vet.  App.  589 (1991), including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Where the particular disability 
for which the veteran is service connected is not listed 
under a specific DC, it is rated by analogy to a closely 
related disability in which not only the functions affected 
but also the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The RO has accorded 
the veteran's right hip DJD and chronic hip pain a 30 percent 
rating under Diagnostic Code 5010-5255.  Diagnostic Code 5010 
applies to traumatic arthritis, and Diagnostic Code 5255 
applies to malunion of the femur with marked knee or hip 
disability. 

In the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  If the 
rating is assigned based on residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2000).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126. 

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has, however, addressed, at each stage since the appeal 
from the original rating, the appropriate disability 
evaluation to be applied as evidenced by the medical 
evidence.  As the regulations and rating criteria to be 
applied are the same, the Board finds no prejudice to the 
appellant in considering the issue as one of entitlement to a 
higher rating on appeal from the initial grant of service 
connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected right calcaneal 
bone spur.  It would be pointless to remand the veteran's 
claim in order to instruct the RO to issue a SSOC that 
correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).

The osseous abnormalities incident to trauma or disease, such 
as malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of recovery with development of permanent residuals.  
With shortening of a long bone, some degree of angulation is 
to be expected; the extent and direction should be brought 
out by x-ray and observation.  The direction of angulation 
and extent of deformity should be carefully related to strain 
on the neighboring joints, especially those connected with 
weight-bearing.  38 C.F.R. § 4.44 (2000).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different plants.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the hip is considered a 
major joint.  38 C.F.R. § 4.45 (2000).

Under DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis (hypertrophic or osteoarthritis), 
Diagnostic Code 5003.  Arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 et seq.).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

Under DC 5255, femur impairments are rated as follows.  If 
there is fracture of the shaft or anatomical neck, the 
following ratings are established: with nonunion, with loose 
motion (spiral or oblique fracture) 80 percent; with 
nonunion, without loose motion, and with weightbearing 
preserved with the aid of a brace, 60 percent.  If there is 
fracture of the surgical neck, with false joint, the rating 
is 60 percent.  In the case of malunion, the following 
ratings are established: with marked knee or hip disability, 
30 percent; with moderate knee or hip disability, 20 percent; 
and slight knee or hip disability, 10 percent.

The veteran's right knee disability is separately 
compensated, as it was the condition for which service 
connection was originally established.  Accordingly, under 
Diagnostic Code 5255, only the hip disability will be 
considered.  Limitation of motion is contemplated within hip 
disability.  See 38 C.F.R. § 4.45.

The veteran does not have fracture of the shaft of the femur 
or of the anatomical neck of the femur.  Even recognizing 
that his right hip disability is evaluated by analogy to the 
disability listed under Diagnostic Code 5255, he does not 
have non-union with loose motion of the hip joint to warrant 
an 80 percent evaluation.  Neither does he have non-union 
without loose motion, requiring use of a brace to preserve 
weight-bearing, to warrant a 60 percent evaluation.  He does 
use a cane in order to walk, but that is not a brace.  He 
does not have a false joint, which would also warrant a 60 
percent evaluation.

However, the veteran's hip disability, which is degenerative 
arthritis, is evaluated by analogy to femur impairment, which 
means that the factors of his disability are not reflected 
exactly in the criteria of Diagnostic Code 5255.  The head of 
the femur has suffered some collapse, confirmed on x-rays 
since November 1997, and he has limitation of motion in 
varying degrees in every plane of movement of the hip joint.  
It has been reported over and over again that he needs a 
total hip arthroplasty or replacement, but that such surgery 
is contraindicated for other reasons.  He has pain and 
fatigability of the joint.  In giving every benefit of the 
doubt to the veteran, a 60 percent rating, as analogous to 
false joint under Diagnostic Code 5255, is appropriate to 
compensate him for the pain, impairment of function, and 
fatigability associated with this joint disability.

This 60 percent rating recognizes and compensates for the 
fact that the veteran has varying degrees of limitation of 
motion of that joint, and that it is reasonable to conclude, 
reviewing his medical examinations and treatment records from 
a historical perspective, that his functional limitation does 
increase with use or on flare-ups.  Further support for this 
conclusion is the fact that his functional limitation since 
the grant of service connection has not been shown to undergo 
progressive increase, but has undergone fluctuations, 
sometimes meeting the criteria for a compensable evaluation 
under one or another Diagnostic Code specifically applicable 
to a particular range of motion, and sometimes not.  Rather 
than interpreting this fluctuation to be support for 
application of various ratings at various times since the 
initial grant of service connection, the Board finds this to 
be evidence that the 60 percent evaluation should be applied 
from the initial grant of service connection, representing, 
as nearly as can be determined under the rating criteria, the 
factors of joint disability exhibited under the conditions 
affecting use of that joint.

Consideration is given to whether the veteran might receive a 
higher evaluation by application of separate ratings under 
individual diagnostic codes.  There are other diagnostic 
codes that pertain to the individual planes of motion of the 
hip joint, rather than the hip as a whole.  Thigh motion is 
effected by the hip joint.  Limitation of motion of the thigh 
is evaluated under Diagnostic Codes 5251 (extension), 5252 
(flexion), and 5253 (abduction, adduction, rotation).

Under DC 5251, limitation of thigh extension to 5 degrees is 
rated at 10 percent.  There is no higher rating available 
under that code.  At no time since the grant of service 
connection has thigh extension been limited to 5 degrees.  It 
was limited to 10 degrees in March 1999.  In May 2000, the 
examiner did not give a range of extension.  Assuming that 
meant he had no extension, the Board will presume that the 
veteran met the criteria for a 10 percent rating under 
Diagnostic Code 5251 in May 2000, but not before.

Under Diagnostic Code 5252, limitation of flexion to 45 
degrees permits assignment of a 10 percent rating.  On the 
veteran's May 2000 examination, his flexion was limited to 45 
degrees.  That would permit assignment of a 10 percent rating 
under Diagnostic Code 5252 in May 2000.  In September 1999, 
his flexion was 65 degrees, which is not enough for a 
compensable evaluation under Diagnostic Code 5252.  However, 
in March 1999, flexion was limited to 40 degrees.  This is 
slightly more limitation than was shown in May 2000, and just 
slightly more limitation than required for a 10 percent 
evaluation.  However, it does not more nearly approach the 30 
degree limitation required for a 20 percent evaluation.  In 
November 1997, flexion was limited to 60 degrees.  
Accordingly, since service connection was granted, the 
veteran's flexion has shown varying degrees of limitation, 
from 40 to 65 degrees.  While he has not always shown 
limitation sufficient to support a 10 percent evaluation for 
limitation of flexion, it is reasonable to conclude from 
these examination findings that, as a whole, and considering 
flare-ups and use limitations, he has met the criteria for a 
10 percent rating for limitation of flexion under Diagnostic 
Code 5252.

Under Diagnostic Code 5253, limitation of rotation 
prohibiting toeing out to no more than 15 degrees warrants a 
10 percent evaluation.  Limitation of adduction such that the 
person is unable to cross his legs warrants a 10 percent 
evaluation.  Abduction limited to no more than 10 degrees 
warrants a 20 percent evaluation.  

Three different ranges of motion are encompassed within 
Diagnostic Code 5253.  The veteran has shown limitation in 
one or more of these types of motion.  However, because they 
are all within the same diagnostic code, it would not be 
appropriate to assign separate ratings under this one code.  
Only once since the grant of service connection, in March 
1999, has abduction been limited to 10 degrees, which would 
support a 20 percent rating at that time, but abduction has 
been greater than that at all other times.  In September 
1999, it was noted that the veteran could not cross his legs, 
which would support a 10 percent rating under Diagnostic Code 
5253, but he had abduction to 20 degrees, so the higher 20 
percent would not be applicable.  External rotation has not 
been shown to be limited such that the veteran cannot toe out 
more than 15 degrees.  In fact, external rotation has been 
shown, but internal rotation is lacking.  Accordingly, from 
March 1999 to September 1999, a 20 percent rating might be 
applied under Diagnostic Code 5253, but no more than 10 
percent would be warranted thereafter.

The same disability cannot be evaluated under more than one 
diagnostic code, unless none of the factors of disability 
overlap.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259 (1994).  Diagnostic Codes 5251, 5252, and 5253 all apply 
to limitation of motion.  Accordingly, it would appear that 
he could be evaluated only for that limitation that resulted 
in the highest evaluation for him.

Assuming that he could be rated separately under each of 
these codes and the ratings combined, the veteran could be 
rated noncompensably under Diagnostic Code 5251 prior to May 
2000 and ten percent thereafter; 10 percent under Diagnostic 
Code 5252 at all times since the grant of service connection; 
and noncompensably under Diagnostic Code 5253 from the grant 
of service connection to March 1999, 20 percent from March 
1999 to September 1999, and ten percent thereafter.

Combining these hypothetical ratings under 38 C.F.R. § 4.25, 
his rating would be 10 percent from the grant of service 
connection to March 1999; 30 percent from March 1999 to 
September 1999; 20 percent from September 1999 to May 2000; 
and 30 percent thereafter.  Obviously, rating the veteran 
separately under the limitation of motion codes would not be 
to his benefit.

The veteran does not have ankylosis of the hip, so a rating 
under Diagnostic Code 5250 would not be appropriate.  Neither 
does he have flail joint, so rating under Diagnostic Code 
5254 is inapplicable.

The veteran's pain, limitation of motion (with additional 
limitation on use or during flare-ups), and lack of 
endurance, with degeneration of the femoral head most nearly 
meets the criteria for a 60 percent rating under Diagnostic 
Code 5255, and no more.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R.  § 3.321(b)(1)  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there are higher schedular 
ratings available, but the veteran does not meet the criteria 
for a higher evaluation.  Accordingly, the schedular criteria 
are not shown to be inadequate, and there is no basis shown 
for referral for extra-schedular consideration.  


ORDER

Entitlement to a disability rating of 60 percent, and no 
more, for service-connected right hip degenerative joint 
disease and chronic right hip pain, from the initial grant of 
service connection, is granted, subject to the applicable 
regulations governing payment of monetary benefits.

Entitlement to referral for extraschedular consideration is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


